

Exhibit 10.74






December 23, 2015


NF II Columbus, LLC
1000 Aguajito, LLC
Noble I Boston-Waltham, LLC
Noble I Birmingham, LLC
Noble I/HY Atlanta, LLC
Noble I/HY Minneapolis, LLC
Noble I/HY Fairlawn, LLC
Noble I/HY Princeton, LLC
Noble I/HY FW Cityview, LLC
Noble I/HY FW Hurst, LLC
Noble I Boston, LLC
Noble I Schaumburg, LLC
Noble I/HY Atlanta Overton Park, LLC
Noble I Atlanta OP Land Co, LLC
(each a “Seller”), and collectively, “Sellers”)

c/o Noble Investment Group
2000 Monarch Tower
3424 Peachtree Road, NE
Atlanta, GA 30326
Attention: Mr. Mark K. Rafuse


Re:
Certain Hotel Purchase and Sale Agreements between American Realty Capital
Hospitality Portfolio NBL, LLC, a Delaware limited liability company, as
“Buyer,” and each of the Sellers listed above, as “Sellers”

Reference is hereby made to each of those certain Hotel Purchase and Sale
Agreements entered into between Buyer and Sellers as of June 15, 2015 and more
particularly described therein (collectively, as amended, the “Purchase
Agreements”), and related Escrow Instructions for Deposit dated June 15, 2015
(collectively, the “Escrow Agreements”), and that certain letter agreement
entered into between Buyer and Sellers as of June 15, 2015 in connection with
the Purchase Agreements, as amended by that certain side letter dated as of
July15, 2015 and as further amended by that certain side letter dated as of
October 15, 2015 (as amended, the “Side Letter”). Any capitalized terms used but
not otherwise defined herein shall have the meanings set forth in the Purchase
Agreements.
Sellers and Buyer hereby agree that Buyer delivered a notice to extend the
Closing Date for Tranche 2 for a period of 60 days, from December 31, 2015 to
February 29, 2016, in accordance with the Side Letter. Pursuant to the Side
Letter, if Buyer elects to adjourn the scheduled Closing

1







--------------------------------------------------------------------------------



Date, Buyer shall deliver an Extension Deposit to Escrow Agent on or prior to
the then scheduled Closing Date (i.e., December 31, 2015 with respect to Tranche
2). Notwithstanding the foregoing, Sellers have agreed that delivery of the
Extension Deposit shall be adjourned until January 25, 2016; provided, however,
as a condition of the foregoing extension and the effectiveness of this letter
agreement, Buyer shall cause Escrow Agent to deliver on December 23, 2015, on or
before 5:00 pm New York local time, the aggregate Deposits of $22,000,000
(together with any interest earned thereon) held by Escrow Agent to Sellers.
Sellers shall not be required to invest the Deposits. The Deposits disbursed to
Sellers by Escrow Agent shall belong to Sellers and are nonrefundable to Buyer
except in the event of (i) a termination of a Purchase Agreement by Buyer in
accordance with Section 11.2(b) (Seller’s Default) of the Purchase Agreements
and Section 2.3 of the Side Letter, (ii) a failure of Buyer’s Conditions in
accordance with Article 8 as modified herein below, or (iii) in accordance with
Section 13.2, and only in such a case, Buyer is entitled to a reimbursement of
and Sellers shall be required to promptly deliver to Buyer after such
termination the allocable portion of the Deposits previously disbursed to
Sellers (on a pro-basis basis in accordance with the final allocation of the
Purchase Prices in the Side Letter). In the event that Buyer fails to deliver to
Escrow Agent the Extension Deposit on or prior to January 25, 2016, such failure
shall be treated as a default under the Purchase Agreements and Sellers as their
sole and exclusive remedy shall be entitled to terminate the Purchase Agreements
in accordance with Section 11.1 of the Purchase Agreements and Section 2.4 of
the Side Letter. At the Tranche 2 and Tranche 3 Closings, Buyer shall be given a
credit for the Deposits as described in the Side Letter.
The following provisions of Article VIII of the Purchase Agreements are hereby
deleted and the following shall be inserted in lieu thereof:
“Section 8.2     [Reserved].
Section 8.3    Title. Seller shall have performed all actions required of Seller
pursuant to Section 7.2, and delivered a title affidavit and Seller authority to
the Title Company pursuant to Sections 10.7 and 10.8 of this Agreement.
Section 8.4    Seller Deliveries. Seller shall have delivered the documents
required to be delivered by Seller in accordance with Sections 10.1 through
10.5, 10.9, 10.11 through 10.17.
Section 8.5    [Reserved].
Section 8.7    [Reserved].”
Except as expressly modified herein above, all of the other terms and provisions
of Article VIII shall remain in full force and effect.
Escrow Agent (Chicago Title Insurance Company) is hereby directed to wire the
aggregate Deposits of $22,000,000 (together with any interest earned thereon) to
Sellers pursuant to the instructions set forth on Attachment A hereto.
Except as modified hereby, the Purchase Agreements shall remain in full force
and effect, and as modified hereby, the Purchase Agreements are ratified and
confirmed in all respects. To the

2







--------------------------------------------------------------------------------



extent there is any conflict between the terms of this letter agreement and the
Purchase Agreements, the terms of this letter agreement shall govern.
This letter agreement may be executed in one or more counterparts, each of which
shall constitute an original and all of which when taken together shall
constitute one and the same instrument. An executed facsimile or .pdf of this
letter agreement may be relied upon as having, and shall be deemed to have, the
same force and effect as an original.


[SIGNATURES ON THE FOLLOWING PAGES]





3







--------------------------------------------------------------------------------



Should the terms of this letter agreement be acceptable to you, please confirm
your agreement to same by acknowledging below and returning a countersigned
copy.
Sincerely,
Buyer:
American Realty Capital Hospitality Portfolio NBL, LLC, a Delaware limited
liability company


By: /s/ Paul C. Hughes
Name: Paul C. Hughes
Title: Authorized Signatory


Sellers:


NF II COLUMBUS, LLC, a Delaware
limited liability company


By: /s/ Mark K. Rafuse
Name: Mark K. Rafuse
Title: Vice President


1000 AGUAJITO, LLC, a Delaware limited
liability company






By: /s/ Mark K. Rafuse
Name: Mark K. Rafuse
Title: Vice President


NOBLE I BOSTON-WALTHAM, LLC, a
Delaware limited liability company






By: /s/ Mark K. Rafuse
Name: Mark K. Rafuse
Title: Vice President










--------------------------------------------------------------------------------





NOBLE I BIRMINGHAM, LLC, a Delaware
limited liability company






By: /s/ Mark K. Rafuse
Name: Mark K. Rafuse
Title: Vice President


NOBLE I/HY ATLANTA, LLC, a Delaware
limited liability company






By: /s/ Mark K. Rafuse
Name: Mark K. Rafuse
Title: Vice President


NOBLE I SCHAUMBURG, LLC,
a Delaware limited liability company
By:    Noble I Schaumburg Manager, Inc., its
manager






By: /s/ Mark K. Rafuse
Name: Mark K. Rafuse
Title: Vice President


NOBLE I/HY MINNEAPOLIS, LLC, a
Delaware limited liability company






By: /s/ Mark K. Rafuse
Name: Mark K. Rafuse
Title: Vice President










--------------------------------------------------------------------------------



NOBLE I/HY FAIRLAWN, LLC, a Delaware
limited liability company






By: /s/ Mark K. Rafuse
Name: Mark K. Rafuse
Title: Vice President


NOBLE I/HY PRINCETON, LLC, a Delaware
limited liability company






By: /s/ Mark K. Rafuse
Name: Mark K. Rafuse
Title: Vice President


NOBLE I/HY FW CITYVIEW, LLC, a Delaware
limited liability company






By: /s/ Mark K. Rafuse
Name: Mark K. Rafuse
Title: Vice President


NOBLE I/HY FW HURST, LLC, a Delaware
limited liability company






By: /s/ Mark K. Rafuse
Name: Mark K. Rafuse
Title: Vice President


NOBLE I/HY ATLANTA OVERTON PARK, LLC, a Delaware
limited liability company






By: /s/ Mark K. Rafuse
Name: Mark K. Rafuse
Title: Vice President










--------------------------------------------------------------------------------





NOBLE I ATLANTA OP LAND CO, LLC, a
Georgia limited liability company






By: /s/ Mark K. Rafuse
Name: Mark K. Rafuse
Title: Vice President








NOBLE I/HY BOSTON, LLC,
a Delaware limited liability company






By: /s/ Mark K. Rafuse
Name: Mark K. Rafuse
Title: Vice President




cc:     Chicago Title Insurance Company (via email and overnight delivery)
1515 Market Street, Suite 1325
Philadelphia, PA 19102-1930
Attention: Edwin G. Ditlow
Email: ditlowe@ctt.com






86380.000002 EMF_US 58696673v2








